'




        Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 53
. !
j       .                      '                                                                                        .
'   J
    1                                                            m cv cote 'r
    l
    ,
                                     TEo STATESols'r
    l                           so u l'u x ltx Ftzo a m A o lsw lc'r
    l                                                                                                                           .
    1
    l
    t       MichelleHudsonHale.                                                                      ocy    oc
    l       Ple                                                                    FILED BY                     '.
    l             ti
                   ff
    l                                                                                    FFB !l 222: y
                                                                                             .
                                                                                                     ?s
                                                                                                                .
                                                                                                                sa
                                                                                          AQGELAE.NOBLE
            VS                              .
                                                                                         CLURKUS
                                                                                         S.o.o:FF
                                                                                                  D-'CN.PC.B'
                                                                                                Li.        X

    ;                                                                                                                       .
    (       MichaelFayEsq.
    1     .                                                                                                     .

    1                                                           JURY TRIALDE
    '
    1         Defendant
    1
    l
    j                                                                          .
                                                                                                 '


    1                                 c o M rtz           T
                                                         '
    j
    '
    j         MichelleR Hudsonoplaintiff,in theabovestyledcause,suesabovereferenced      .

    1
    i         defendnntts)forcomingtogether, conspiring and succeeding in transferring yearly
    1
    i         dividendcheclcs, property assets,bonds,and trustaccotmtsleftin PeterR Hale Sr
    l                                                                                                               .
                                                                                                                        '


    !         Trust,RobertHaleSrTrustandPeterR HaleTnzststillinthepossessionofthe                                           .
              defendantts).Suchassetswerenottransfen'edtotheplaintifllheiroftheestate.now
    1
    i
              stolenbythedefendantts).A11tnlstaccotmtslefttothisestatehasbeencov scated by
    1         defendantordefendantts).Itwaslearnedin4/2019,certaindefendantts),obtained
    t
    1       probate ordernecessary to com pletethisconspH cy in which allpartiesinvolved used
    l
              theordergottenillegallytowillfullyandspitefullydeceivetheSuffolkCop tyProbate
              Court,andanyonechallengingtheirauthoiitywhenntering intothisconspiracy tokeep
              conkoloftheremaininPeterR Haleestate;bam'ng theplaintift theplaintiff,the
              rightfulowner.Thisconglom eration hassucceeded in exchanging, transferring,and
              kansferownership rightsinternally. Such acdonshave precepeàted the follow ing
            reasonsforstating thisclaim :




    1
    j                                                                                                  '                    ,
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 53



                     UM TED STA TE S D ISTRIC T C O IJR T
                     SO UTH ERN FLO R IDA D ISTRIC T


  M ichelle Hudson Hale.
  Plaintiff




  VS


  M ichaelFay Esq.
                                                       JURY TRIAL DEM AND
   Ilefendant




                            COG        LM N T

   M ichelle R Hudson,plaintiff,in theabove styled cause,suesabovereferenced
   defendantts)forcomingtogether,conspiringandsucceedingintransferringyearly
   dividend checlcs,property assets,bonds,and tnzstaccountsleA in PeterR Hale Sr
   Trust,RobertHale SrTrustand PeterR H ale Truststillin tllepossession ofthe
   defendnntts).Suchassetswerenottransferredtotheplaintil heiroftheestate.now
   stolenbythedefendantts).A11% staccountsleAtothisestatehasbeenconfiscated by
   defendnntordefendnntts).ltwaslenmedin4/2019,certaindefendnntts),obtained
  probate ordernecessary to com pletetbisconspiracy in which a11partiesinvolved used
   theordergotten illegally to willfully and spitefully deceive the Suffolk County Probate
   Court,and anyone challenging theirauthority when nteling intothisconspiracy to keep
   conkoloftheremaininPeterR Haleestate;bnrring theplaintc theplaintiff,the
  rightftzlowner.Thisconglom eration hassucceeded in exchanging, tmnKfening,and
   kansferownership rightsinternally. Such acéonshave precepetated the following
  reasonsforstating thisclaim :
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 53




   =
   I                JURISDICTIO N /VENUE

  1.         Title 28 Section 1391(b)US Code FRCP -
             Jurisdiction underU.S.Code Title 28 PartIV


             Chapter85 -Code 1332.

   2.         This action also applies to Jurisdiction ofPerson-which
                                                        '
                                                            J

            gives Jurisdiction regardless oflocation ofPersons and

             is applicable to DiversityActions regarding locations of

             persons regardless ofIocation.


  3.         The U.S.Constitution provides forconcurrentfederal

             Jurisdiction in actions between citizenà ofdifferentstates.

             Case Reference Strawbridgev.Curtis7 U.S.267 (18Q6).

  4.         ProperVenue is applied as itrelates underSection

             139 (b)(2),applicableto districtswherefuture harm



 3,
%
    Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 53




                    PLAINTIFF/PARYIES


            1.   PlaintiffMidhelle Hudson Hale,is a citizen ofthe U.S.,

                  and has been since bidh,the Plainti# currently

                  resides in M iam i,Florida.



                 Aljoiner parties,areChildren ofHale & Hudson.
                 Additionalpadies m ay be added during the course of

                 this procedure where necessary.


           8. AjoinerCasesassociatedtothiscomplaintconsistsof
                 C hase Bank -Case#14-32293 CA 24,CivilCourtM iam i,


                 Florida,M iam iDade County,and W ells Fargo Bank,

                 Case# 1:15-CV-20287-DPG ,FederalCouft,M iam iFlorida,

                 M iam iDade County.



     2-
   l
   '
     .
   :     Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 53
 v l




   1                                                                     .
  ;        16                        D EFENDA NTS
! l
' 1
   .
   1
   l       1. W ilmerHgle & HaleDorrareboth Law FirmsIocatedat60State
   1
   l       street,BostonMa,02109,OwnedSil
                                        kerbri
                                             dge-Acompanythatmanaged
   1 i
   l
     nvestmentsandAdvi
                     sors             .
   !
   I
   i       2.     .schm idt& Federico.P.C.- Law Firm Locatëd at200 Berkeley
   1
           Strqet,17th Floor, Boston M a 02116 info@ schm idt-federico.com

   I
   l       3. WeljsFargoBank,A Banking Insti
                                           tution,hascorporate
   1
   )             offi
                    cesarelocatedat1156AvenueOfTheAmericas,N.Y.N.Y,10036
   l
   l       4 Adkins,Kelston,Javez PC,is a law firm Iocated at
             .




   '              90 C analStreet,#500 Boston,M a,02114.

   l
   1       5. Choate Hall& Stewad LLP,is a Iaw firm Iocated at
   l                             .

   I
                  Two InternationalPlace,Boston,M a 02110.                          .

   l
           6.     C hase Bank


   j              45WallStreet.NY,NY 10005                                .
   I
   I
           4.



   I
   1
   1
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 53




  111. REA SO N FO R STA TING A C LA IM
                                                       .   1.




         1.          TO RT FR A U D
  Defendants are able to keep controlofthe Hale Estate ofw hich thex
  M anipulated and controlled before W illiam Schm idtw ould be granted   -   -   -


  PersonalRepretentative status and Estate controlin 2017 necessaq
  t
  ocontrolandsellremaining assetsandthefollowinp actionsofthe
  Defendants can validate know n fradulentactivitv as It pedains to the
  PeterR Hale Estate and Trùstare consistentsince m y know ledge of
  such activity w hich began in 2007 and are as follow ::


  A.    Silyerbridge.,a corporation,owned by W ilmerHale,and aIIDefendants
  refused to Iiquidate the accounts belonging to Plaintiff'
                                                          s husband before his death.

  Those accountswere transfefredto MichaelFay befofe and afterhisdeath with the help
  ofW ilm erHale,A Newly appointed PersonalRepresenative, W illiam Schm io would

  M ake itpossible to continue theirforty yearpractice ofhaving com plete controlof

 the PeterR Hale Estate , bank accounts,trùstaccountsand stocks

  Exclusively and continue to refuse to surrenderholdings to the

  Plainti',before orafterthe death ofhusband PeterR.Hale.



 M ichaelFay and W illiam Schm idtwould adm ita fake willinto record necessary for

 obtaining controlofassets rem aining orspent.That was once a partofthe PeterR

 Hale estate. This unethicaland illegalpractice violates SEC Rules

 (15c1-7),and the Securities ExchangeActof1934,whichprohibits a personfrom
 using a m anipulative,deceptive,protherfraudulentdevice''- to com plete a
 5
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 53




  securities transaction. The rule is codified at17 C.F.R.240.15c1-7. 17 CFR

  270.17j-1-3(2)-(3),(4)and (5),andthe PersonalInvestmentActivitiesOf
  Investm entCom pany Personnel,

  SEC Antifraud Rule20644)-8forAdvisersto Ppoled InvestmentVehicles,The
  Investm entAdvisers Actof1940,Rule 204A-1,The InvestmentCom pany ActOf1940,

  requiring disclosure offinancialcondition and investm entpolicy when stocks are sold,

  The Investm entAdvisers Actof1940, and the Dodd-Ffank W allStreetReform and

  The ConsumerProtection Actof2010,including disclosure and transparency.

  There have been actscommitted by Defendantls),thatviolate aIIFederalSecurities
  Lawsincluding,theSecuritiesActOf1933,(15U.S.C.77a-aa),theSecuritiesExchange
  Actof1934 (15 U.S.C.78a-m),the Sabanes-oxleyActof2002 (Pub.L.107-204,116
  Stat.745(2002),The lnvestmentCompanyActof1040 (15 U.S.C.80a),the lnvestment
  AdvisorsActof1940 (15 U.S.C.80b),Title V ofthe Gramm-Leach-BlileyAct(Pub.L.
  106-102,113 Stat.1338 (1999),the BankSecrecyAct (31U.S.C.5311-5314,
                                                                    .
  5316-5332),asappliedto funds and investmentadvisors,any and aIIrulesabove that
  have been adopted by the com m ission orthe Departm entOfTreasury.


  Itis notcertain ifeach holderofSilverbridge Securities becam e the sole ownerofeach
  Individual stock holding in this accountorifthey were transferred aftersailormerger.

 Ofthe Silverbridge Accounts held by W ilmerHale.


 2.      Necessary forone to own securities,they m ustbe bought, and then traded

 6.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 53




     between,holders found'in the W allStreetSecufities Exchange. in this instance we

     begin w ith Silverbridge,a known Finance InvestmentCom pany.



     Atsom e pointChase Bank acquired possession and ofa Hale TrustStock from

     sourcesto be determined.They become transferagentswho controlwpo completes a
     sales ortransferofstock.

     3.To do this one m ust have been granted the rights necessary to sellsecurities for
     clients,to receives service fees,form anagem entofstock

     At wellas acceptance ofpaymentwhereby thatinitiate can be paid and as a fesultcan

     profitfrom buying and selling stock owned by anyone.Chase Bank,W ells Fargo Bank,

     were also on the Slverbridge Accountowned by W ilm erHale Hale Dorr., Itis notknow

     where substantialam ounts ofm oney from each accounttransferred to when this Hale

     TrustAccountwas liquidated belonging to Chase Bank and W ells Fargo who both

     suddenly are transferagents afterthe death ofMr.Hale.

     AlIStocks can individually boughtand sold by anyone who em ploys a brokerwho

     conductbusiness as a brokerage com pany. Brokers are em ployed by Corps,are

     brokers orare working independently to brokersales,buys,trades,and are paid w ith

     com m issions and fees ,from clients.


     4.    Silverbridge,,was a corp,owned by W ilm erHale,item ploys brokers oruses

     oulside brokers to buy orsellstock,forprofit- Itm ustpay outfees and gives possible
 '

     com m ission. Any com pany thatallows form any sales and trades forclients because

     each sale orbuy generatesfeesand orcommissions.
     7.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 53




  5.     Silverbfidge.,a corporation,ow ned by W ilmefHale, fefused to Iiquidate aIl

  accounts upon requestto selland trade stocks.They chose to shutdown the business,



  Transferaccounts to an entity known only by the party,W ilmerHalq and MichaelFay

  WellsFargo Bank,Chase Bank,WilmerHale Hal: Dort,and W illiam Schmidtwould
  Be majorparticipantsnecessarytofinalize deals orattemptto finalizethesale,orallow
  thirdpadies to finalize realeMate transactions as itpertainedto thisestate.
          N



  6. W ells Fargo Bank,Chase Bank and :ny one Defendantcould sales stock orreal

  estate belonging to the Hale estate,when ohe memberofthis group can obtain a

  PersonalRepresentative status.W illiam Schm idtwas the party who w ould subm ita will

  thatFas superseded by a willgfanting isauthorityto th4 plaintiff.W iththiswillwithheld
  from the Suffolk County Probate Court,com pete controlofassets remained in the

  possession ofthose who wanted.to Iiquidate assets in the Hale TrustAccountaswell

  As assets Ieftby otherholdings from Hale Trusts belonging to Trusts ofpriorfam ily

  m em bers who Trusted assets to the Hale Trust.



  These unethicaland illegalpracticesviolate SEG Rules (15c1-7),The Securities
  ExchangeActof1934(TheAct)prohibitsapersonfrom using amanipulative,
  deceptive,orotherfraudulentdevice''to complete a securities transaction.Th# rule is

  codified at17C.F.R.240.15c1-7. 17CFR 270.17j-1-3(2)-(3),(4)and(5),Personal
  ànvestmentActivities Ofihvestm entCompany Personnel,
  SEC Antifraud Rule 206(4)-8 forAdvisersto Pooled InvestmentVehicles,the
  8.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 53



   lnvestmentAdvisers Actof1940,Rule 204A-1,The InvestmentCom pany ActOf1940,

  requiring disclosure offinancialcondition and investm #ntpolicy when stocks are sold,




  The InvestmentAdvisersActof1940, and the Doid-FrankW allStreetReform and
  ConsumerProtection Actof2010,including disclosure and transparency.
  The same Plaintiffinvolved in controlofthe estate and taking on Trustee duties and

  actively participating,com m unicating and m aking decisions regarding sales,trades and
  buys,before the death ofthe rightfulownerwould notfelinquish roles thereafter. They

   wéuld continue the same practice with no oversight,having virtually unlim ited

  destruction to m anipulate accounts to obtain self-serving distributions to fulfilltheirown

  objectivestaking no consideration ofthe financialIoss and burd4n placed on the
  plaintiff,causing harm to the Plaintiff, Ioss ofaccountholdingsand having no record of
  transferand orsale ofeach stock holding,This would resultin greateconom ic Ioss,

   poorhealth and death ofhusband as alleged inoriginalcase fiiings regarding Chase
  Bank,and Wells Fargo Bank in Januaryof2015.(See Cases).
         7.     Harm resultswhenuseofaccountts),withouttheapprovalfrom theIegal
  accountholderwho is being denied access and use accounts thatshould belonging the

  Plainti#j.The sam e funds were requested to payoffthe m brtgage ofhom e at168

  Bellingham St,Chelsea,M a 02150.Italso needed wheelchairaccess and the hom e at

  168 Bellingham St,Chelsea,M a,02150,had 10-12 stairs in entrance and back ofhome

  thatdid notprovide assess to home forpersons using a wheelchair. The hom e would

  go into foreclosure in 2015,or2016,exactdate stillbeing researched as recorded

  9.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 53




   regarding the sale are sillin location process.Defendants,being totally responsible for

   home defaultwould go on to sellthe home as a resultofa forced defaultbecause the

  trustee refused to pay pastdue m ortgage,


         8.      Haddefendantts)compliedtorequeststoliquidatéSilverbfidge,this
  objectivecould have been accomplished.Accounts arq stillin disarfay.

         9.     W ilm erHale refused to give accountofHale TrustPortfolio thatincluded

  Plaintiffs,fatherand grandfatherand possibly m other,now d:ceived,and afterdeath of

  M c Hale.


         10.    Silverbridge refused to provide m onthly statem ents forthe Hale Trusts,its
  notcertain how m any tim es stocks were sold,traded orboughtbutItis certain in

  h>ppened manytimes,generatedfeesand comm ispions,and such acts coptinue tothis

  day.Example,BRPLC,-The Plaintiffreceived Iettersfrom W ellsFargo Bank and çhase
  Bank stating both were owners ofthe stock. This could only happen ifshares wefe sold

  by a brokerwho splitthe accountbetween the two parties doing a split,oradcounts

  were duplicated. Itis notcertain who owns the account,who is the

   transferagent,how m any tim es ithas been switched between transferagents, who
  initiate buys,sells and transfers butrecords willshow many transactions occurred.

         11.    Exam ple, Zimm erHoldings sold this stock as welldividends from account

   opened in 2012,Plaintiffwas told itw as transferred to them in 2014,and would pay

  dividendsforthiè period oùly. W hen asking where transfefcam #,wastold

  Computer@harewho istheIargesttransferajentforinvestmqntsworldwide.However,
  10.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 53




  Computershafe would go on to refuse to disclose who transferred ownership to them .

   IWastoldCompterharewastransferàientforstockheldbyChas:andWells
   Fargo éank,and theywould denyaccountownqrship making itimpossible to
  Know the legaltransferagentwas.



   W ho transferredthestockto Computershare is undisclosed asComputershare
  refuses to disclose any information regarding sale,buyihg ortransferofthis account,

   butstatesAirProducts& Chemicals,RaWheonand severalotheraccùunts were sold
  ortraded,withoutthe Plaintiffknowledge ofwho and when the transactions were done

  as the Plainti# is the only person with the Iegalrightto m ake buy,orsellrequests. This

  activiiy is being done with (3)tp 4)trustaccounts held by WilmerHale tothis day,ifaII
  accountshave notbeenIiquidated byWilmerHale.ReferenceExhibit(A),whichclearly
  shows many selland buys transactions thatwere once partofthe Silverbridge Account.
                                    '
                 ,




        12. There is a failure to m anage accounts neçessaryto comply to
  requests forclosure ofaccounts upon requestofthe shareholderand

  Trustee PeterR Hale,ow nerofaccounts,dividendb,safe depositboxes,in

  accounts ofseveralfinancialand bank institutions.RealEstate,is also

  included in alleged m isuse èfsuch accounts neèessary to enrich the neqds

   qnd desiresofDefendantts)who abandon a1IinterestsofPlainti#'s
  11.
'




            Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 53
    v   i                                                               .



l l
i !                                                                         .
        .


j                financialandgeneralwellbeingafterbeing sent'aIrrevocableTrust
        i         Amendmenttotheoriginaltrustdocumentafterrefusaltosendacopyof
        i
        j                                       . '               ,
        j        the revocable trust Docum ent. They would continue to close bank
        I
                 Accounts and keep assets,and refuse to relinquish conlrolofaccounts
             '
    .
        I
        1        Aswellasthe Estate èfPeterR Halebefore and afterhispassing.
        1
        j                                                         .
        l
        1
        I
                                                              .
        ;                13. Indoingso,thereisaclearyiolationoffederal
        I                                             .
        1
        I                      andstatesecuri
                                            tiesLawsandcorporateGoverningLaws
        k                '
        l                      including the Fraudulent Interstate Transactions
        l
        1                                 .                   '

        i                      pursuantto ls Us code 779-securitiesActof1933,and
        I
        I
                                                  .                                            .   '
                               Section 11-2-detailing w hatis required regarding a specific
        1            '
        !                      Code ofEthics w hich prohibitSelfDealing Activity and
        h                                                                              .


        1                      confli
                                    ct As wellas the oodd-Arankw allstreetReform and
                                      .



        (                                                                                  .
        r                      Consum erProtection Act,Title VII;w hich requires

                               Transparency,Accountability,according to Section 701 thru

                               Section 1021.
        j                                                 '



                         12,

        1                                                                         .
: !
k       l                      '                                      .      .
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 53




   1.
    11-1.   N EG LEG A N C E



             Plàintiff is incorporated by reference the allegations of

             paragraph;1 through 41, as though fully setforth herein.


              AIIom cers ofthe com panies took actions thatfailed to show

              a duty ofcare,loyalty and gpod faith in business and        /
                                                                            ï

              including obligations to exercise good businesé practices




              ,   to actelectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com peny failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not
                                         83.
              the needs ofthe corporation.

              The Corporationts)would go on to recklessly act,
  97.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 53




              having fore know ledge,such acts w illcause Iosses necessary

              to disenfranchisè the Plaintil. By choosing notto

              Iiquidate accounts by selling aIIstockholdings and giving
               .                                     '


              achecktoihe Plaintil,to use bythe Plaintis in
              2009,the Defendant,èontinued a reckless disregard for
              the plaintiff,having fullknow ledge such acts w illresultin

              a Ioss ofstock holdings resulting from reckless m anagem ent  .




              Acc6unts rem ain difficultto trace and recoverdue to a refusal

              to disclose accountactivity by providing monthlystatements.
              DefendantsvioIaied federaland state statutes,accordingto
              UnfairBusiness Practices,(Business&mprof.Code 17200 et

              seq-).
              AIIDefendants w ho are Corporations,w ith, officers,Iaw yers,

              trustee's,directors,brokers and representatives ofw hom ,

              engaged in transactions thatwould end in a paym ent

              to one ofthese parties forcom m issions,disbursem ents,

             and paym entforopening,closing,transferring equity accounts




  98.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 53




   such asstocks,bonds,securities,and realestate. The Defendantls)
              are Iiable because the C orporation,being the qontrolling pady

              orpersonts),iswIiablezy.
                                     f-or.injurycaus
                                                 .
                                                    ednbya reqresentative.
                                                           zz r
    7               y.       '>s--
                              -
                                 zwzes. .z..---/z ,.rm? .z.-.
                                         y
              The   aintis w as harm ed by Ioss ofassets,Ioss of

              loss ofhusband as w ellas sulering from m etaland physical

              issues involved w ith a person w ith disabilities. To be proven

              w ith m edicalrecords from initialdiscoveries.




  99.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 53




     *

     *'
      -
      111
        .11'
           -                       BREECH O F FIDUCIA RY DUTY
                      :
                      ;
                      ,:
         --------------,



                                   Plaintiff is incorporated by reference the allegations of

                                   paragraph'
                                            ,1 through 41, as though fully setforth herein.


                                   AIlo/cers ofthe companies in question,owe plaintiffts)
                                   a duty ofcyre,Ioyalty and good faith in business and
                                   fiducigry duty including obligations to exercise gpqdy,,




                                   business practices,to actelectively in the operation of

                                   business ofthatcom pany and to actin the bestinterest

                                   ofthe stockholderand each com pany failed to com ply

                                   w ith basic term s ofcorporate interests as itapplied to
         . -         .     - --.
                                   accom m odating'the-needs-ofthe-stpokholder-and-not- . - -

                                   the needs ofthe corporation. Defendants violated federaland

                                   36(b), The InvestmentCompany Actwhich sjates,investment
                                   Com pany's have fiduciary duty w ith respectto the receiptof

                                   com pensation for services.Therefore,a breach w illoccur

                                   w hen an investm entCo.pays fees to advisors fortransactions


  100.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 18 of 53




              thatcause a depletion ofassets in the accountw hen the

              PlaintiF s trustee a/orney is told by trustee

              to a (0)holding amountatthe time death ofPlaintils husband.
              See Exhibit(E).
              Such acts cannotbe justified and no gains were made.
              .
                              '




              There w as notability to achieve a favorable rate ofreturn on

              the account.




                                              101.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 19 of 53




              Plainti: incorporate by refer4nce the allegations ofparagraph

              1 through 41.,as though fully setforth herein.

              AI1officers ofthe companies iù question,owe plainti#ts)
              a duty ofcare,ioyalty and good faith in business and

              fiduciary duty including pbligations to exercise good

              business practices,to acteffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              Defendants violated federaland state statutes,


              Plainti; is incorporated by reference the allegations of

              paragraph 1 through 41, as though fully setfodh herein.



             AlIofficers ofthe companies in question,owe plainti#ts)
             a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to exercise good
  102.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 20 of 53




              business practices,to actesectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporatp interests as itapplied to

              accom m odating the nveds ofthe stockholderpnd hot

              the needs ofthe corporation.



              DefendantsViolated federaland state statutes,such as 36(b),
              The Investm entCom pany Actw hich states,an investm ent

              dompany hasafiduciarydutywith respectto the receiptof
              com pensation forservices.A breach w illoccurw hen an

              investm entCom pany goes on to

              pays fees to advisors fortransactions thatcause a depletion of

              assets in the accountw hen the Plaiptiffs trustee attorney is

              told (0)holding amountatthe time death ofPlaintiffs husband.
                                              '                          .     .




              Such acts cannotbe justified and no gainswere made.
              There was notability to achieve a favorable rate ofreturn on
  103.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 21 of 53




        the account.

  SilverbridgesellsitsFinancialAdvisoryCorporationin2012.
  itheld accounts belonging to the PeterR Hale Revocable Trust,

  ow ned by Plaintiffs husband. P.O .A., and Trustee authority w

  was granted/laintiW,necessaryto assisted Husband,PeierR éalein
  requesting sale and receiptoffunds-years before this sale occurred.

  W ilm erHale ow ned Silverbrdge, Controllers refuse to liquidate accounts,

  and transferfunds. Controllers engage in selfdealing,and a hostile take

  overofaIlaccounts and assets w ithin the Hale Holdings by this com pany.

  Stock brokers,trustees,holding com pany associates,and its

  representatives to use and devise any schem e to bankruptaIIassets and

  holdings w ithin the PeterR Hale Revocable Trustas w ellas Trusts

  privately held forfather,grandfather,and possibly grandm otherand

  m otheqallnow deceased.


  This com pany had a dpty to provide disclosure regarding the sale activity

  before and afterthe sale and did not. Accounts are now in the possession

  oftrustee w ho worked forW ilm erHale during the sale,and w ere transferred

  to him and notthe shareholder,aqerthe sale. Itis clearthere w as a sale
  104.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 22 of 53




  and purdhase ofthe Hale TrustAccounts,There were no disclosures

  m ade from Trustee to date,norfrom W ilm erHale to date regarding sale,

  and disposition ofHale accounts afterthe sale as the acts deliberately

   excluded the Plaintif,w ho continued to Iivq and w as ow nerofthe

  propedy located at 168 Bellingham Street,Chelsea,M a 02150. No m ail

  w as eversentto this address from W ilm erHale and M ichalFay w ho

  prevented sale ofhom e,ow nership ofa hom e with w heelchairaccess

  and paym entofback taxes,necessary to preyentforeclosure buy keeping

  and w ithholding aIIassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bank,C hase Bank,NA ,were clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A). They would go onto hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHale w hile stating no accounts in theirnam e belongs to the Hale

  Trustw hen itclearly states they w ere paid stockholders ofthe Hale Trust.

   Coum pershare,AST,are transferagents.Accounts from the Hale Trust

  would be transferred to them to hold,transferorsellattheirdiscretion.

                                105.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 23 of 53




  AIIcontinued to refuse sale ofstock to Plainti/ ,provide inform ation

   regarding accounts,activities involving accounts,statem ents,as w ellas

  any and aIIactivity pedaining to the Hale Trupt,pastand present. AIl

   Corporations acted acçordingly,aIIindividuals acted accordingly,w ho are

   nam ed Defendants to this case. The Plaintiff,continues to research these

   activitieswhici are alIinviolation oftheAntifraud Provisionsof CFR Title
   l7-chapter11-part240 Section 240.13e-3,(a)and (1)thru 6. Going
   private transactions by cedain issuers ortheira#iliates.




  106.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 24 of 53




  -
  .
  V1
  1          NEGLIGENT INFLICTION OF EMOTIONAL
                          D ISTR ESS


              Plaintil incorporate by reference the allegations ofparagraph
              1 through 36.,as though fully setfodh herein.
                                    '
                                        .      .



              AIlofficers ofthe companies in question,owe plaintifqs)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to actesectiveiy in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              aècommodatingthe needs ofihe stockholderand not
              the needs ofthe corporation.



         There was no wayto suggestthe defendantts)would withhold
         funds from accoùnts. Itbecam e clearaqerw eeks of

         requests to sell. The haltto accountaccess stopped alIthoughts

         ofpursuing Iegalaction,a PO A and Iatera new TrustDocum ent

  107.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 25 of 53




         and W illwould resultasways to stop defendantts)defiantand
         illegalactivities.


         The plaintif had to actas padnerforM r.Hale in allbusiness

         transactionsthereaqer. Thisjob would nothave been accepted
         ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

         NonThe Less,this would be the outcom e. This would cause

         daily activities ofthe Plaintif to exceed the three hourthreshold

         required forpersons w ith a disabilty ofPlaintif. This would cause

         greatpain and distress to entire body ofthe Plaintif who had to

         exercise daily activity necessary to keep cashflow necessary to

         pay forexpenses as they applied to the Hale household.'
                                                           .



         The unodhodox activities ofthe defendantw ould cause m oving

         severaltim es to otherstates as itw as dangerous to continue

         living w ithoutaccess in and outofthe hom e. The plaintil could not

         assisthusband in and outofhom e due to disabilities and M r.Hale

         felttoo constricted to the hom e w hich had on w heelchair access in

         and outofthe hom e.How to care forM r.Hales disability w alking,

         financialand health issues as wellas the Plaintiffs proved quite

  108.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 26 of 53




         m entally and physically straining.


         This effectwoqld increase as husbands health deteriorated w ith the

         currentcircum stance and a need form edialcare;also denied by the

         defendant,and financialuncedqinties,created additionalm ental

         and physicalstrain as husband would continue to require

         hospitalization,

         som ething the W ilm erHale associates w ere fully aw are w ould result

         from Iàck offunds necessary to obtain 24 hrAssisted Living Care.



         The Plaintil, handles aIIaffairs forthe Hale fam ily.

         AIIDefendants violated federaland state statutes,

         G ained paym entforfees and equity while atthe sam e tim e

         disenfranchising the stockholderand continuing to

         access aIIaccounts and m anaging accounts in @ w #y

         thàtw ould enrich the com pany and notthe stockholder

         form ore than the know n ten years such activity has

         taken place instead ofclosing aIIaccounts as of2010.


  109.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 27 of 53




         A1Iolcérs ofthe companies in question,owe pl@intiffls)
         a duty ofcare,I6yalty and good faith in business and

         fiduciary duty including obligations to exercise good

         business practicvs,to acte@ectively in the operation of

         business ofthatcom pany and to actin the bestinterest

         ofthe stockholderand each com pany failed to com ply

         w ith basic term s ofcorporate interests as itapplied to

         accom m odating the needs ofthe stockholderand not

         the needs ofthe corporation.



         Defendantsviolated fedvraland state statutes,such aé 36(b),
         The lnvestm entC om pany Actw hich states,an Investm ent

         Com pany has a fiduciary duty with respectto the receiptof
         com pensation forservices. Therefore,a breach w illoccur

         w hen an investm entC o.pays fees to advisors fortransactions

         thatcause a depletion ofassets in the accountw hen the

         Plainti/strustee attorney is told by trustee (0)holdings exist.
  110.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 28 of 53




  - .I
  V  = FAILURE To upHoLo A DuR oF FAIRNESS
     I

              Plaintiffincorporate by reference the allegations ofparagraph

              1 through 41.,as though fully setforth herein.

              a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to exercise good

              business practices,to acteWectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stoçkholderand each com pany failed to com ply

             w ith basic term s ofcorporate interests as itapplied to

              accom modating the needs ofthe stockholderand not
             the heeds ofthe corporation.



             AlIo#icers ofthe companies in question,owe plaintills)
             a duty ofcare,Ioyalty and good faith in business and

             fiduciary duty including obligations to exercise good

             business practices,to actelectively in the operation of

             business ofthatdom pany and to actin the bestinterest

                                122.
    1'
            Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 29 of 53
-  l
ja,j
I
                                                                     '
    j
    1              .
                                                                                                     .'
    1                                           .
    1
i l
'                               ofthestockholderandeachcompanyfail
                                                                 edtocomply
j j I                       .                            .                           .
                                                                                         .       .        .
p i                             with basictprm s ofcorporate interests as itapplied to
1 !
i                               accommodating the needsofthe stockholder
: )                                                          .                           .
ï   !
    '
                                Silverbridge sells its FinancialAdvisory Corporation in 2012.

                                ltheld accounts belonging to the PeterR Hale Revpcable Trust,

    )                  owned by the Plainti#s husband. P.O.A., and Trustee authority was
    :
    l                  granted plaintiff, necessary to assisted Husband,peterR Hale in
    j
    1          .
                                                                                                                  '



    1                  requestingsaleendreceiptoffundsyearsbeforethissaleoccurred                         .


    i
    j                                                                                                                 '
    1                  W ilm erHale ow ned Silverbrdge, Controllers refuse to Iiquidate
    i
    l
    )                  and transferfupds. Controllers engage in selfdealing,and a hostile
    !
    i                  takeoverofaIIaccounts and assets within Hale Hoiàings.
    I
! 1                                                                              .
(
  !
  1
: i                    Stock brokeis,trustees,holding company associates,and its
    L                   .

!   !                                                                                        '
                       representatives to use and devise any schem e to bankruptassets
    i
    ù                  and holdings w ithin the PeterR Hale Revocable Trustand Trust
    i                                                                                                .
    I                            ts privately held   .

    I                  accoun
        p                                                                    .
        !                                                                                                     '
        '
        r              This com pgny has a duty to provide disclosure regarding the sale
  !                                                      jza
i i                                         .                    .
                                                                                             .       .
l       t
i       p    .
:       '
        !                                                                ,

        t                                            '
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 30 of 53




   activity and did not.Accounts are now in the possession

  oftrustee w ho w orked forW ilm erHalè during the pale,and were transferred

  to him and notthe shareholder,aqerthe sale. Itis clearthere was a sale

  and purchase ofthe Hale TrustAccounts,There w ere no disclosures

  made from Trustee to date,norfrom W ilm erHale to date regarding sale,

  and disposition ofHale accounts pqerthe sale as the acts were
  deliberately done to exclude the Plaintis,who continued to Iive and w as

  ow nerofthe propedy located at168 Bellingham Street,Chelsea,M a

  02150. No m ailw as eversentto this address from W ilm erHale and M ichal

  Fay w ho prevented sale ofhom e,ow nership ofa hom e w ith wheelchair

  access and paym entofback taxes,necessary to preventforeclosure buy

  keeping and w ithholding alIassets held w ithin the PeterR Hale Trust.

  W ells Fargo Bank,C hase Bank,Chase Bank,NA,w ere clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A).They would go on to hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHale w hiie stating no accounts in theirnam e belongs to the Hale

  Trustthatclearly states they w ere paid stockholders ofthe Hale Trust.

   Coum pershare,A ST,are transferagents. Accounts from the Hale Trust
                                                 1
  w ould be transferred to them to hold,transferorsellattheirdiscretion.
                               124.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 31 of 53




  AlIcontinued to refuse sale ofstock to Plainti#
                                                    ,   provide inform ation
  regarding accounts, activities involving accounts statem ents,as wellas
                                                   ,


  any and aIIactivity pedaining to the Hale Trust
                                                    ,   pastand present. AIl
  Corporations acting accordiqgly, aIlindividuals acted accordingly
                                                                        ,   who are
  nam ed Defendants to this case  .




 The Plainti#, continues to rese@rch these activities w hich ar4 aIIin violation

 of Antifraud Pm visions of CFR Title l7 c hapter11-part240 -section
                                          -




 240.13e-3,(a)and (1)thru 6.Private transactions by issueraffiliates         .




125.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 32 of 53




.i
 lj
 zp
  'jjll''
  j
 t lj'jlFA ILU R E TO
   .

       j    -                        U PHO LD A D UR O F T R US '
                                                                -!
                                                                 j
                                                                 I
                                                                 -,

                      Plaintiffincorporate by reference the allegations ofparagraph

                      1 through 41.,as though fully setfodh herein.

                      a duty ofcare,Ioyalty and good faith in business and

                      fiduciary duty including obligations to exerciùe good

                      business practices,to actefectively in the operation of
                                :
                                .



                businessofthaicompanyandto actinthe bestinterest
                ofthe stockholderand each com pany failed to com ply

                w ith basic term s ofcorporate interests as itapplied to

                accom m odgting the needs ofthe stockholderand not

                the needs ofthe corporation  .




  1267
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 33 of 53




   handled stock accounts forPlainti#,holding POA ,to do

  aIIbusiness transactions forhusband;as w ellas forhusband

  acting trustee on aIIaccounts.




   Hom e was foreclosed in 2015,by W ells Fargo Bank.


  :3-.

   By refusing access to accounts,accountholding disclosures,

  m oney owed orow ned by each accountând continuing

  to m ake decisions and open and close accounts w ithout

  permission ofplaintiffts),whose name each account
  rem ained,disenfranchised the ow ners and Ieq the ow ner

  properrecourse thatw as notavailable due to Iack of

  resources held by the Defendants.   .




  4.

  This w as intentionaldisenfranchisem ent,a blatantdisregard

  forthe needs ofthe accountholderand causing a situation
  129.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 34 of 53




  forirrevocable harm to come to plaintists)as a resultof
  m oving,constanttraveling and constantin transitby car

  interacting with constanttralc,to accidentrelated injury
  to dpctors apps,seeking care form edicalproblvmsthatarise
  as a resultofconstantstrain on body overthe pastsix years

  dealingswith Defendantts).

  5-

  Plaintiffalleges each Sady made a decision to refuse
  requests to Iiquidate accounts,continued doing business

  with each accountwithout Plaintifqs)approval. W ith approval
  none ofthe harm faced by the Plaintis would have been

  encountered. These were intentionaland reckless acts on

  behalfofthe defendantts). Such outrageous conductcaused
  greatdistress em otionally as w ellas physically.



  6.

   The plaintils husbands m entalstate decreased .

  130.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 35 of 53




  7.

  A IIcom panies refused access to accounts and assets being

  held,access to statem ents,as w ellas norm alprocedure and

  protocolforthese types ofbusinesses. No exchanges
                     .      .
                                                            .   *

  regarding com pany holdings,financialstatem ents m anaged by

  the m anaging padies,quarterly earnings,and share dividends

  being deposited. There w as no inform ation given re-

  grading stock options,voting options. Everything w as being

  done w ithoutconsentofshareholder.


  8.

  Letters w ere ighored,calls, açcepted and docum ents returned

  w ith no explanation fordenialand w hen an explanation w as

  given,w hen docum entation was provided,its w as not

  acknow ledged norhonored.


  9.

   A PO A ,had to m ake aIIaw are thatM ichaelFay acting trustee

  was acting againstwillofplaintilts),
                                     131.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 36 of 53




  10.

         AIIcom panies exceptdefendants honored this request.



  11.


  AIIdefendants illegally used accounts to stop plaintists),
  from access to accountinform ation necessary to

  exercise rights ofow nership forpersonalgain and

  benefitofaIIotherthan thatofthe Plainti#.



  12.

  According tothe W illofPeterR.Hale,(EXHIBIT B)-Page5,
  the sole trustee. Italsb clearly states that M ichaelas standby trustee.

  A trustee to fulfillobligations ifM c Hale could not. Itis believed this

  was done in duress atthe tim e ofsigning. itwas agreed thathis hom e
  would be l ade wheelchairaccessible,thatback taxes would be paid

  to preventfurtherforeclosure action by Fay and Adkins who had controlof

  aIIm oney belonging to M r.Hale who was unable to walk,in a wheelchair,

   knowing aIIattem pts to obtain money held by these individuals werp in

  vain,any and aIIdocum ents were signed necessary thathe would


  132.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 37 of 53




  continue to have housing,food and basic necessities.



  13.

  Refusalto sign docum ents was notan option as M r.Hale always conten

  thathe feared forhis Iife before and afterm arfiage to M r.Hale.

  lllegalacts occuràs a resultofSilverbridge payments from Silverbridge.

  Such acts and sales are illegalaccording to
                            '
                       ,           ,



   17 CFR Part201,202,& 210. See Silverbridge statem ents of

   trapsactions found inExhibit(B)and Exhibit(C).
  M r.Fay's nam e on   theiilverbridgeaccount.,a:trusteebutQnly
   PeterR Hale is the legaltrustee. M r.Hale is currently being

  barredfrom closing downthisaccountthatwasattempted
  closure now fortwo years unsuccessfully. M c Fay is a standby

  trustee according tb M c Hales will,and standby trustees are

  active only aqerthe death ofthe standing trustee. M r.



   14.

   Hale was notdead m aking M r.Fay and W ilmerHale who ow ned

  Silverbridge guilty ofbuying,selling and transferofshares without
  approvalfrom Plainti; orM r.Hale who did notwantto be forced

  to negotiate with Fay and second and third parties unknown,to



   133.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 38 of 53




  obtain m oney.


  15.


   Distribution paym ents paid outon the accountwhich shows

  was transferred,to Fay who paid outto the Plaintiff,who in

  turn had to com ply to such bribery m oney from the Hale TrustFund in exchange

  forservicesiheyrequiredsuchassigningofdeedPlaintift ini011,



                                                                       '
    .

  W ilmerCutlerPickering Halè and DoorLLP olers Iegaladvisory services to
  aviation,energy,financialservices,inform ation technology,m anufacturing,
  soM are,telecom m unications,and Iife sciences industries.The firm 's practice
  areas include corporate Iaw ,intellectualpropedy,Iitigation,securities,antitrust
  and cpmpetition,corporate,environmental,bànkruptcy and com mercial,FDA,
  internationalarbitration,trade,financialinstitutions,Iabor,tax,and realestate.lts
  clientele includes A kam aiTechnologies,Am erica O nline,Bayer,BearStearns,
  Boeing,Bose,C itigroup,C reditSuisse FirstBoston,Daim lerchrysler,J.P.
  MorganChase,LehmanBrothers,MorjanStanley,andVerizon
  Com m unications.W ilmerCutlerPickerlng Hale and Dorrwas founded in 2004
  through the m ergerofHale and DorrLLP and W ilm erC utler Pickering LLP.The
  firm is based in W ashington,D .C .w ith additionalom ces in Baltim ore,M aryland;
  Boston,M assachusetts'  ,R eston,V irginia'
                                            ,New York C ity;Princeton,New Jersey'   ,
  Germ any' ,London' ,and M unich.

  There is a possibilitythatmergers have been m ade necessary t: changé the
  nam e ofW ilm erHale to W illiam C utlerPickering Hale Door,and W ilm er
  CutlerPickering Hale. Itis notknown w hen changes were m ade and why
  those nam es no Iongerinclude Hale- Dorr.



                                             134.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 39 of 53




  Itis clearthatDorris used exclusively w ith W ilm erHale and Hale Door,
  and recently the Dorrhas been elim inated and the Hale nam e association
  remains butasF ith the Iabttwo examples,one can assum e th4tthe
  names are associated to one person being,W illiam CutlerPickering,who has
  chosen to m ake Hale inclusive with W illiam CutlerPickering.Omces can
  be found in New Yprk,NY and W ashington,DC. Such changes have occurred
  overthe Iastfivé years as they did notexistin 2009,When Plaihtil m arried
  PeterR Hale,Son ofHale-Dorrfounder.

  Itdoes appearchàirpersons,Donald Steiiberg,Howard M .Shapiro,Jam ie
  G orelick,W illiam M cLucas,Steven D.Singerstillrem ain.




  135.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 40 of 53




    h/IIII.
                U N FA IR BU SIN ESS PRA CTIC ES
              (BUSINESS & Prof.Code 17200 etseq,)

              Plaintiffincorporate by referençe the Mllegations ofparagraph

              1 through 36.,as though fully setfodh herein.


              AIlo#icers ofthe companies in question,owe plaintilt#)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to acte#ectively in the operation of

              business ofthatcom pany and to actin the bestintèrest

              ofthe stockholderand each col pany failed to com ply

              w ith basic term s 6fcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              There was no wayto suggestthe defeidantls)would withhold
              funds from accounts. ltbecam e clearaqerw eeks of


              requests to sell. The haltto accountaccess stopped aII

   117.
                                             N.
                                                    .''''
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 41 of 53




  thoughts ofpursuing Iegalaction,a PO A and latera'new TrustDocum ent

  andW illwould resultaswaystostoj defendantts)defiantand
  illegalactivities.


  The plainti: had to actas padnerforM r.Hale in aIlbusiness

  transactions thereaqer.Thisjob would nothav: been accepted
  ifknow ing in advance,there w ould be a w arw ith W ilm erHale.

  NonTheL:ss,this would be the outcom e. This w ould cause

  daily activities ofthe Plaintif to exceed the three hourthreshold

  required forpersons w ith a disability ofPlaintil. This causes

  greatpain and distress to entire body ofthe Plaintil w ho had to

  exercise daily activity necessary to keep cashflow necessary to

  payforexpensesasthey applied tothe Hale jousejyojy.

  The unodhodox activities ofthe defendantwould cause moving

  severaltim es to otherstates as itw as dangerous to continue

  Iiving w ithoutaccess in and outofthe hom e currently ow ned'    .




  Refusalto provide m oney to provide w heelchairaccess fora

  petson w ith disabilities is a violation ofTitle 11-Am ericans W ith

  DisabilitiesActof1960(ADA),FAIR HOUSING ACT.
  118.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 42 of 53




  The plainjls health could notprovide fordaily assistance ieeded
  for husband access in and outofhom e. M r.Hale used a w heelchair&

  w as cohstricted to the hom e w hich had no w heelchairaccess.

  The hqalth of M r.health w ould slow ly deteriorate gs hopelessness w as

  feltdue to financialand health issues .Activities ofthe Defendantts)proved
  m entally and physically straining forboth M r.Hale and the Plaintil.

  This e#ectw ould increase as husbands health deterioration continued as a

   resultofthe currentcircum stance,a need fora perm anenthom e thatdid

  notrequire moving eachyear,assisted Iiving medicalcare aswellas
  financialuncedainties,w ould contributed to additionalm ental

  and physicalstrain as husband continued to require hospitalization w hich

  would Iead to his death.


   The W ilm erHale Corporation and its Associates were fglly aware of

  detrim entalconsequences could resultfrom constantfinancialinsecurity

  cause by Iack offunds. M r.Hale had m ôney to pay for24 hrAssisted

  Living Càre forthe restofhis adultlife in Orlando Florida.The Defendantts)
                                119.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 43 of 53




  refused to allow Mr.Hale to usé money he rightfully owned to payforthis
  im podantm edicalservice thatcould have m ade his Iife expectancy m uch

  Ionger. This blantentrefusalIeftthe Plaintil w ith handling aIIalairs forthe

  Hale fam ily with Iim itajonsduq to disabilities. The refusal
  to assistfinancially w as done to cause irreparable harm to Plaintis by

  inflicting the problem sthatwere man màde.Mr.Hale had enough money
  to live com fodably, having any m edicalcared ofchoice butm oney w as

  being used forthe benefitofDefendantts).

  Defendants violated federaland state statutes,

  G ained paym entforfees and equity w hile atthe sam e tim e

  disenfranchising the stockholderand continuing to

  access aIIaccounts and m anaging accounts in a w ay

  thatw ould enrich the com pany and notthe stockholder

  form ore than the know n ten years such activity has

  taken place instead ofclosing alIaccounts as of2010.

  AIIofficers ofthe companies ip question,owe plaintills)
  a duty ofcare,loyalty and good faith in business and

  fiduciary duty including obligations to exercise good

  business practices,to acte#:ctively in the operation of
  120.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 44 of 53




              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itàpplied to

              accom m odating the needs ofthe stockhplderand not

              the needs ofthe corporation.

              Defendants Violated federàland state statùtes,such as 36(b),
              Thq Investm entCom pany Actw hich states,an investm entCo.

              has a fiduciary duty w ith respectto the recéiptofcom pensation

              forservices. Therefore,a breach w illoccurw hen the

              investm entCo., pays fees to advisors fortransactions thàt

              cause a depletion of assets in the accountw hen the Plaintiff's

              trustee attorney is told bytrustee (0)holdings exist.




   12 1.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 45 of 53




                                  HA R M

   There was a l4ss ofaIIassets have resulted in a tran:ferofassets

   frtlr)ltkh()rlllhirlliff as a resultofa refusalto assistwith sale ofthe

   BP holdingsOranyholdinjsbelongingtothe PeterR Hale estate.

   W ells Fargo Bank,Chase Bank and CoM putershare,continue to

   transferThis accountbetween transferagents, m aking it

   im possible to obtain,Transferorsellthis stodk atany time past

   To date.

   W ith no assets to fightthese Iarge corporations,they have been

   successfulIn having free reigp overthis estate by selling and

   transferring aIIAssets by aIlparties involved.Together,or

   separately they have succeeded in m aking itim possible to sale

   the estate property and accountholdings.

   After acquiring the necessary fraudulent ,these individuals were

   able to Distribute everything to individuals oftheirchoosing.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 46 of 53




            A CLAIM FOR PUNIiITIVE
        DA M A G ES BY IN C LU D IN G A
   PRQUCTIONOF DISCOVERY EXIDENCE

           DECLARATO RY NELIEF              '
                                                   .




                Plaintiffincorporates by reference the allegations




                A n actualcontroversy has arisen and éxists between eàch
            '
                pady concerning the followiig CLAIM O F LOSS:


                     Possible LpstEarnings'
                                          ,PeterR Hal: Revocable Trust-
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 47 of 53




                   Silverbridge Holdings

                    Estim ated LostRents                    $ 540,000.00


                   Transpodation Loss                       $ 50,000.00
                                  134.


                   Assisted Living                          $ 20,000.00

                    DoctorBills                             $ 10,000.00

                   LostPropedy                              $ 910,000.00
                   C helsea,M a
                    Sprinj,Ty
                    M iam l,FI

                    Taxes                                   $    7,000.00
                    Living Expénses                         $ 100,000.00

                    TOTAL ESTIMATED LOSS                    $ 1,687.000.00



                    LQSS INCOME
            HALE ESTATE HO LD ING S

  UNDER FURTHER REVIMW

  NEEDS DISCO VERY TO DETERM INE


  ACTUAL LO SS /TOTAL AM O RATIM TIO N
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 48 of 53




  UNDER FURTHER REVIEW


  NEEDS DISCO VERY TO DETERM INE


   ACTUAL LO SS



              2.    Defendants Iack ofcom pliance to Statutes and
                         laws governing corporate iaw .


              3.    any and aI!otherissues thatm ay be shown

                    according to proof.


              The plaintil requests a trialbyjury and aIIJudicial
              declarations necessary to enable both padies to

              ascedain aIIrights and duties as they pedain to

              this case.

              The Plainti; requests thatthis trialrem ain open and

              available foraIIinterested parties to view untilthis

              case has concluded.


              Plaintil requests sum m ons be delivered by Coud Appointee

              orCedified M aildue to status ofPro/se filing status.
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 49 of 53




              W HEREFORE,Plainti/ts)prayforthe following relief:

              An aw ard ofcom pensatory dam ages in the am ountto be




              show n according to proof;

        2.    Declaratory reliefas required herein'
                                                  ,

        3.    Attorneys fees and costs to the extentallow ed by Iaw '
                                                                    ,

        4.    Punitive Dam ages as itapplies to Corporations and acts

              m ade by em ployees,as a Corporate em ployer,Iike and

              individualem ployer,m ay be held Iiable forpunitive

              dam ages w here there is proofofw illfuland w anton

              m isconduct,

              Reference:Schropp v.Crow n Eurocars,lnc.,654 So.2d 1158.

        5.    Such fudherand otherreliefas this coud deemsjustand
              Proper.

        6, Such reliefforM entalA nguish,Pain Susering

        7.    Loss O fFam ily M em ber

        8. A trialbyjury as itappliesto Florida Statute 913-
   Y
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 50 of 53




  Plainti; brings this action pursuantto the authority conferred upon itby
  Section 21(d)
  ofThe Exchange Act& Section 209 ofthe Advisors Act,15,U .S.Code 80-
  b-9
  EnforcementofSubchapter,seeking finaljudgment:(a)requiring the
  plainti# to
  disgorge ill-gohen gains,(b)to pay prejudgmentinterest,(c)to pay aII
  attorney
  fees,to im pose civilm oney penalties by Defendantpursuantto
  Com pensatory,
  Punitive,Non Econom ic and Exem plary Dam ages:
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 51 of 53




        Pursuantto the provisions ofTitIe18-C Probate Codé '
        Article 3- Probate W ills & Adm inistration
        Part 6- PersonalRep-Appointm ent,C ontrol&
        Term ination Authority Section 3.611
   Term ination O fAppointm entby Rem ovalC ure Procedure
   Section 7.6 & 1-401 & MUPC-(Devisee)7.6 E#ectOfTermination
   Regarding the above entitled action regarding petition above.

           M ichell: Hudson Hale                            -   4-1r2020
                                                                       -


                              SIG NATUR E                         DATE
                 9620 S Las Vegas Blvd #551
                               ADDRESS
                                     7143690472
                                        PHO NE

            C ERTIFICATE O F S ERV IC E
       IHEREBY CERTIFYTHAT IMAILED A COPY OF THIS PETITION TO
           SCHMIDT & FEDERICO r RC.COUNSELLORS AT LAW
                                .

           C/O W ILLIAM H.SCHM IDT PHYLLIS H.FEDERICO

       > 0 HUNDRED BERKELEY STREET           BOSTON,MA 02116

       BY - HAND DELIVERY           BY (X) MAILING (on   4-1-2020
                        M ichelle Hudson Hale
                               àIGNATURE
Case 9:21-cv-80312-WPD Document 1 Entered on FLSD Docket 02/11/2021 Page 52 of 53




              C ase References'
                              ..




     Slale v.Neil,457 So.2d 481 (Fla.1984).
                                          ,City ofMiam iB.
                                                     137.
            Cornett, 463 So.2d 399 (FIa.3DCA 1985).



             Am endm ents to this pleading w illbe m ade available to

             this coud shortly regarding Pleadings

             forany and aIIclaim s forreliefnotstated herein.




      oated yw -                z
                                ez> Jm
                                  ,

      MichelleHudsonAale                            .
      1309 G rand Avenue > 80
      M iam t Florida, 33133
      1800 87203862
      Pro/se



                                                    (b)blto
                         .M
                 x @
                +o       o RENEE M .LD ER
                          MYCOMMISSION#00945246
                %zeogs.o4FEXPIRES:January09, 2024
               6w    .
d
'


                                          .                                     .K*fa.).                                                                       .
                                    !                                                                                                                                                                                                                                                                                                                                             .
           ,.
                                   , (Case 9:21-cv-80312-WPD Document 1 Entered
                                                                          . . . on FLSD Docketf02/11/2021
                                                                                                  . .     Page 53 of 53
                                                                                                                                                                                                                                                                  %2                                                                                                          u  ,
           ,w.'
          j-'a                       . . ;,(.'
                                   t'.       !:
                                                                        .
                                                                            I
                                                                                 o'
                                                                                  'R
                                                                                   ...
                                                                                                       .
                                                                                                                                       ....                                                                                                                       :
                                                                                                                                                                                                                                                                  pE'
                                                                                                                                                                                                                                                                    !                                .                                               (& '                     :*t
          t'. .
          : .tj
                   :'.
               L..;'.'
                     .:' '
                                           - 4.
                                          .,-              -                     c:                                                         *'-'
                                                                                                                                            '          m                                  . ..
                                                                                                                                                                                                                          a                                       ï
                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                  z,
                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                   uj                                                                                                         t.j .j
                                                                                                                                                                                                                                                                                                                                                                                   x
                                      ,:       ' . .                                                                               ..                  -.
                                                                                                                                                        -                             n eï all.                                                                    -'
                                                                                                                                                                                                                                                                    z                                                               u .Is
                .                                 .
          j.s..s.. ,    z. . .t
                           . .       q,
                                     , z                                                                                                                                                                                                                          é   j                                          .                                                                    .
          l.-..v..$l .? '      .       a       .                                                                                                                                                                                                                  ,4i                                                                                                 .       #,
                                                                                                                                                                                                                                                                                                                                                                               :..L
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                  .;
                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                    k
          ;             i
          r.v*..'.. .. j.V:  :
                             ''
                          o : .-c'
                                 ' f. s     R  ss'FlR
                                                    .,
                                                     . F 0'                                                                .                                                     '          **                                                                    l'
                                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                   jD
                                                                                                                                                                                                                                                                    k.                                                                                                        !-1c
                                                                                                                                                                                                                                                                                                                                                                                 a $l
                                                                                                                                                                       'U8 PO8TAGE
                                                                                                                                                                             . . pAjo                                                                               a .                                                                                                             ,
                     z
          i
          (           :f ,.' ,. .  t;. u         . .'
                                                    .9,                                                                .                                                                       .                                                                  .
                                                                                                                                                                                                                                                                  t
                                                                                                                                                                                                                                                                  --.
                                                                                                                                                                                                                                                                    .-                                                                                              j.1 jk,
          :... ;.. ; 'tj y>
                          ..
                           .
                           .. )..x;    1
                                       gx . :.          ,                                                                                                                                                                                                            a                                                  .                                        .. - t
               x     '
                     . .)
                        z >? t    ..
                                   kw.                                                                                 ,                                                           orkl
                                                                                                                                                                                      n:aau. j
                                                                                                                                                                                             ,                                                                    :
                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                  a;j.
                                                                                                                                                                                                                                                                     a             '                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                    8
                                                                                                                                                                                                                                                                                                                                                                    y t
                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                      - j
                                     ...;v- .g..                        .,... ..-.-.                                                                                                                             oaacx.y                                             1:                                                                                             s,.
                                      .
          ,'
          '.,k'''               '                                                                                                                                                                                                          :                                                                @      unitedslate.s
                ..               ,
                                 '.
                                   :J Kk.%.-u.->                              A.TUSPK()OM*'
                                                                                       .                               > Unit
                                                                                                                       ,                                                       '
                                                                                                                                                                                               W                 11213004:0..
                                                                                                                                                                                                                            ,, #f
                                                                                                                                                                                                                               jrvO
                                                                                                                                                                                                                                  icSe. G
                                                                                                                                                                                                                                        y.j>                                      V
                                                                                                                                                                                                                                                                                  ImIShIyT
                                                                                                                                                                                                                                                                                         u1UgS<ATNo
                                                                                                                                                                                                                                                                                                  US
                                                                                                                                                                                                                                                                                                   vP
                                                                                                                                                                                                                                                                                                    zS
                                                                                                                                                                                                                                                                                                     )1.:COM ' , ' PostalSelWce                                               Z.
                                                                                                                                                                                                                                                                                                                                                                               -: x;
              .'$
                . *.
                '  -.
                    j                      '!'?;                        .
                                                                        j :                                     j                                   .                          .                                                                     .                                                                 . '                                           '                    1
          .'
                j
                        i           . '
                                            ; . -..
                                          I?l1
                                                                                      j

                                                                                                 D
                                                                                                                s                                  paju aj u y jjms.ym
                                                                                                                                                           .
                                                                                                                                                                     susss                                                             .,                                                                                                       .                     ! (
                                                                                                                                                                                                                                                                                                                                                                        %
                           i'       j         .                                                                                                                                                                                        ..                                                                                                                 .         '                     ,,
          i. .             '
                                   t*d
                                     jwy! .
                                          %l                       's                                                          I
                                                                                                                               I                           .                                                 j j.b ya.ag o;!: , ,                                 -----                                                                                               Cjh             Z
                                                                                                                                                                                                                                                                                                                                                                                      k
                                      :k                                .                                                                                                                                                                                                                                                                                                             .r:
          ,
          .
                               j.t
                            k...,.
                            ' j ?
                           ,t      ..             4
                                                  .-       -            ..
                                                                         h                                                     j
                                                                                                                               I                                                                                                                         .                                                                                                                            ;
                                                                                                                                                                                                                                                                                                                                                                                      g
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      !   .
                   ..          )                                            ..                                                 ,                               ,                                                          1()21                                       j                j                .                           ux              narsg .                           a
                                                                                                                                                                                                                                                                                                                                                                                      .,
          r
          '
          !
          ('
           't
            l' 7
               !
               yN
                g
                !:j. .aolyxsl'
                             pqmx,ett.
                                     q                                          .
                                                                                                                 .     .       j
                                                                                                                               ! CXPEGTEDDEuvEayoay:aapygzy
                                                                                                                               .
                                                                                                                                                                                                                                                         j            a                .                                            ponnl
                                                                                                                                                                                                                                                                                                                                        -sepvick'.           .                        j
          l'
          .!
           .,,'
              ..,.,( 1z
                      .
                      .t
                       E!
                        $t amv- u
                           p                                                    ..
                                                                                                                            1
                                                                                                                           g.                                                                                                                            1                        jL                                       -voa
                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                              s
                                                                                                                                                                                                                                                                                                                              o:
                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                               ry
                                                                                                                                                                                                                                                                                                                               at'
                                                                                                                                                                                                                                                                                                                                 )sa
                                                                                                                                                                                                                                                                                                                                 R âs
                                                                                                                                                                                                                                                                                                                                    tup
                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                      p
                                                                                                                                                                                                                                                                                                                                      js
                                                                                                                                                                                                                                                                                                                                       k
                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                       lps(
                                                                                                                                                                                                                                                                                                                                        N VcU
                                                                                                                                                                                                                                                                                                                                            cN
                                                                                                                                                                                                                                                                                                                                             u:.                                      s!
           ..'
            x
             ''
            .. .
              : ù
                .
            v. ..
                  '  .
                     !T
                      'g
                       .
                  ..y <y.$
                           .1;
                             1***n:0
                                   ;
                                   . .                                                  i        11)
                                                                                                                  j. !
                                                                                                                     ; ss
                                                                                                                        jp                                                                  ,                cgzg                                        jyuou;
                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                         .    *
                                                                                                                                                                                                                                                                                                                           a.a . .                                                        j
                                                                                                                                                                                                                                                                                                                                                                                      a:.
            4.'.
            tr l2 .
                 .. . . .
            . .: ' e
                                                                                    .
                                                                                    * 5.                                    I 7D:                                                                                                                        l                                                ,e'
                ï
                y
                j;.
                  .,
                   :..
                     '.,
                       j
                       '
                       tNIj
           ,..,.... . t c
                 i       .
                                                                            2p jg                                @          j 7 gnMj4Ck
                                                                                                                                     gagyéy jggy                                                                                             .
                                                                                                                                                                                                                                             , j                       yy                                                                                                     .       a
             < E'         .                                    .             p.  ...                                                     ..                                                                                                  . j                                                                                                     ..                               'Q
                                                                                                                                                                                                                                                                                                                                                                                       Q
            .                                                                                                                                                                                                                                                                                                                                   .
            .a.-..
                '  , ' (
                      '.                                                         :                     .                    l                                                                                                                        I                                                                          z.v                                                    .
            a-. 1k .I
          1).  ..j
                     ,;.)                                                   ilii4o
                                                                                 ):,         j
                                                                                             .                             li wojpaj    sayaat;j,g agyay.,yyr                                                                                        y                                                                                          .                                     xj
           ,
           h,,v.%.
                 .
                   z jj:-
                        #.                                                  aa:.-2l                                        jjjljjj               .
                                                                                                                                                                                                                                            , $                                                                                                      .                                :j
           -
           s
           ïy .
           '
           ...,
           t
               '
               -.-
                 jj
                 ''
                  q>''
                    y
                   .'L
                      kl
                       '
                       z;
                        '
                        ,.
                         j . aq
                             a
                             M
                             tz
                              **
                              :v
                               ç
                               a
                               )
                               l
                               .                                                                                                              'USPS T                  cKjxsa xuusra                                           '
                                                                                                                                                                                                                               c.
                                                                                                                                                                                                                                3.                   .
                                                                                                                                                                                                                                                     1                                              z                                                        .                        a
                                                                                                                                                                                                                                                                                                                                                                                      >
                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                      G
           'a )
              I .  .
                     ) .                                                                                                   I
                                                                                                                           .
           trj-.: ..-'.' ...                                                                                               ,                                                                                                                         1
                                                                                                                                                                                                                                                     .                                                                                                                                V=n
i          :t'!'3..  ...a,. f                                               .            .                                 T
                                                                                                                           I
           ..i
            .
           k)
                 ... . :. 1
             ... .
                 >I.. '
                 g
                           .1,,,
                               .                               .            .                                              j                                                                                                                         l                    .
                                                                                                                                                                                                                                                                                                                                                             '' .                     .4
                                                                                                                                                                                                                                                                                                                                                                                       ,:,
                         t?.>
           ji.,z..!:.: .>'  !.1.
                            $
                            xi  . 1
                                  ,1
                                   111,                                     .               .f.
                                                                            teofdejlveryspeol led*
                                                                                                                           j
                                                                                                                           j                                                                                                               .' '
                                                                                                                                                                                                                                              ,                                                          z
                                                                                                                                                                                                                                                                                                                 ..-            .               ..       .
                                                                                                                                                                                                                                                                                                                                                          ï       .                   .2
                                                                                                                                                                                                                                                                                                                                                                                       i!:
           4ù..l.i ;.J
                     .,,..     .                                                                                           l                                                                                                                         !
                                                                                                                                                                                                                                                                                                          .....- .                                               . -.                 toa
           .J.
           r '
             k,t
             : i'-:'-':
                      p.                                                    P.$. CKINQTMinc.ludedton'                                                                                                                                                .                  T @                                                       ..                 '.               .               !
                 3.;,'
                     1I                                              1              ati
                                                                                      onalde.stlnat
                                                                                                  lons.                    J                 gscg gj4,5aa,j,#,
          hy
           i
           '
           .
           >
           '
           ,
           z.
           .r
            *
            '
            %,j
           t'
              $
              .: ..
                 '
               %l.
               '...r
                   lt
                   o ' f
                     ,                                             * mt     (.'a: .
                                                                      xInterqeonall
                                                                                  nsurancep/
                                                                                           '      .                        ;
                                                                                                                           .                                 j,s5,
                                                                                                                                                                 ayg                                                                                 ;                         *                                         .               ...
                                                                                                                                                                                                                                                                                                                                           n.                                         j
            -=
             :,7..1.;
                    .-.:
                       'j..1.1
                             :. .'                                                                                                                                                                                                                                            g J                   ., .                                             . ..                             t
                                                                                                                                                                                                                                                     .
           .
           *
           !!..>:)..l '.
                       J. !b.'q l
                                                                   .1 :
                                                                      .1l::kg:*
                                                                              y,iN&v#nlIs:paIz:k4.
                                                                      -ui-V* %e'<*eT.**A,<%kre'
                                                                                                                                                   '               .                                 '
                                                                                                                                                                                                                              (.Ii?.                 l                                                                                                                                $51
                                                                                                                                                                                                                                                                                                                                                                                      w$.
           I ' '% !
                                                                                                                                                                                                                                                     .                                                                                                   .                              3
           *
           J
           4  %.t'
           f.l'.q   r
                    .z :
                .; -.
                       B' '
                          .
                     .. '. j
                                                                   *        =t
                                                                             -
                                                                              z
                                                                              luppll
                                                                                   esonl*
                                                                                        nea*                                                                                        '                .                                               i                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                      o%
           -;z-'kL
                y 'Jy. :, j                                .                     -.     .. ..                                                                                                                                                        ,                                              ,y.e,A                    z                                   . .                     ck
           .
           èt  .:
            '#. t ?q                                               *                 Se
                                                                                      oJ
                                                                                       nII
                                                                                         n
                                                                                         atematonaly
                                                                                                   reac.lu4to
                                                                                                            ..
                                                                                                             ms                                                                                 yolskcahgeedg
                                                                                                                                                                                                            aj
                                                                                                                                                                                                             of
                                                                                                                                                                                                              kao                                    ,
                                                                                                                                                                                                                                                     i                            -                 'A'
                                                                                                                                                                                                                                                                                                      Q'                      '                                  .                        :
                                                                                                                                                                                                                                                                                                                                                                                          *
                        ':'.,',                                                           belmaybe   qu' red                                                                                    pa             up                                    :                                                                                          .                ,.
                ..                                                                                                                                                                                                                                                                                                                                                    .                   s
            h:1:.;h-'
                    ;ë.'w                    .                                                                                                                                                           '            ,                              1                                                            .                                                       n
            iz, ..k--./
            '                                *Domestlcenly                                                                 .                                           .                       scant- oncod.                                         I                                                                                                       .                        5
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                      .1
           tV '
              j'
             .,
               ?rtkt'
            ..'ah .
                  'k:.
                     -J:.jr
                    'k'.s.
                          'a...,
                               .,.u
                         G..M- .1 t&.- e.qx ,..,.>                                               .                                                                                              w                 .                                  1                                                                                               ''                   .
                                                                                                                                                                                                                                                                                                                                                                                       œ
                                                                                                                                                                                                                                                                                                                                                                                      Z.
                                                                                                                                                                                                                                                                                                                                                                                       tp
           'm4.à. t
           b       1r
                  u,;:. we. ''.'.'vl!-.eazwgxwwxlsxz                                                                                                                                                                                                 .                                                                                                                                .:
                                                                                                                                                                                                                                                                                                                                                                                       u
            . !;
           1  .
                   .j(  .lt'..'''t
                j$'..- 1-$. .;. i'I'
                                 j            .                .                                           ,.,.                                                                                          :                                           ,                                                                        .                                  -        . M
                                                                                                                                                                                                                                                                                                                                                                            a
           :.hMh*é'Jl .ï'.....'.' .$44'..o'1.4,
           Y                                                                                                                                                                                    a                s
                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                     I ymjwjxxxam
                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                          .           Y
           .bt,
           .  ?. !l:â
                     '
                     , ''
                          ''e,'                                                                                                                                                               *                                                      t             ' .jj:mq            .            ooqoogEsrjcANpIN'
                                                                                                                                                                                                                                                                                                                    TP-RNArONALusE'-
           .I
           a.:.', $,.,;.b 'I                                                                                                   Em 4Fo.ct2c1a                                                                                                                                                                                                     .       .       .
           **                                                                                                                                                                              IJSPScoM/plcKup                                                                                                   .                                                            '
           .r:
           .''
              ''f u.':',.'...'.j ..
             4.
             w      ,  !,;
                         ,-I,
                            ''2. t
                                 k
                                 .
                                 i    ,
                                                                        P
                                                                            .
                                                                            Qq.
                                                                            a a.
                                                                                000 1000 0'14 '. oD-121/2x91/2
                                                                                '
                                                                                                   . '                                                                     .
                                                                                                                                                                                    .                p                                                                .                                                                         .                         -
             .
           .e
           . ..%
                (Q'1 2.' J
                         f.' .
                         .
                                                                                                                       '                                                                                                                                                                            '
          ) (.F,.' ,;#'
           a.'r.
           ..% p      ..
           tc.-s.
                -j (
                   r ... ..
:           '':
              y5
               ;. f ..tn...?.v...
                                .t.                                      tk pntp.        w IrorDomestlçsq.  .
                                                                                                         lpments.the maxlmum welgbtIs70 lbs.ForInternatlonalshlpments the maxlrnum welqhtIs4 lbs                                                                                                .                 1' . .                                            X.rzq*
                                                                                                                                                                                                                                                                                                                                                                               '
               .                                                        ,. .                                                                                                                                 ,                                                .                                                                                                          ..1
                                                                                                                                                                                                                                                                                                                                                                           ..#
                                                                                                                                                                                                                                                                                                                                                                           r .;l
           ,
           ?kAk
              .. ?.                                   .'                                                      I:
                                                                                                              r ..'S2.
                                                                                                                     i !.' ..          vv..v.-.-...-.-.--'
                                                                                                                                                         -''r'-.-...----e-'-'-7 .          '-m -r-
                                                                                                                                                                                                 qm
                                                                                                                                                                                                  'rr                .           *--.-.--..-.'.-..-.
                                                                                                                                                                                                                                                   -                   ,.....--.....-.w---.
                                                                                                                                                                                                                                                                                         .-..                                       w                                j
              J                                                                                                                                                                                                               .T=T
                                                                                                                                                                                                                                                                                            -.M=              ....-,
                                                                                                                                                                                                                                                                                                                   y..yt
                                                                                                                                                                                                                                                                                                                       .x..rrx'     'TU kre.:
                                                                                                                                                                                                                                                                                                                                re:7:         .!r7.-.z. x..i4   .'j: ..xr    fl
                                                                                                                                                                                       ' '' .
            t.                                    .
                                                                                                              .k)..  $''.. .                                                                         '
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                     .                                                                                                              .       ;,k'.wJ    ..    . . - .. u
            *'
            2%:!                                                                                              -c.-.  1'                                                                                                                '                          '                                            . . . J'z '.  . ''..     '' '       . .''t.x -, '
                                                                                                                                                                                                                                                                                                                                                                  '.'.1  '.
             e.p:!. .                             !                                                         k'
                                                                                                           .:J.:-
                                                                                                                . .''l'.                                               '               .
                                                                                                                                                                                                .'
                                                                                                                                                                                                                                                                                                                   m..
                                                                                                                                                                                                                                                                                                                            5
                                                                                                                                                                                                                                                                                                                            ,              1. .1'.?   z-.   , .-. .. .:l
              t- rr
           /..dk
                                                                                                               .- '.                                                                                                      . '
                                                                                                                                                                                                                            .                                                 .                                   .. .,-x. . ;! - '.>'      .'-:.   ,'w
                                                                                                                                                                                                                                                                                                                                                        e<.-'. .. .
               rdfvj.'t'5a .
               b'.,y
                                t'
                           k .t' ..
                           :                                                                .          v:j.îew'..
                                                                                                           $'                                                                      .                                                         t
                                                                                                                                                                                                                                                                                  '            ''
                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                           ti
                                                                                                                                                                                                                                                                                                            .- .
                                                                                                                                                                                                                                                                                                               ;;..
                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                  .'a...''..* .. t. '
                                                                                                                                                                                                                                                                                                                                    -puc.' r
                                                                                                                                                                                                                                                                                                                                    .      . u'u12
                                                                                                                                                                                                                                                                                                                                                 .x.
                                                                                                                                                                                                                                                                                                                  ''z:.
                                                                                                                                                                                                                                                                                                                      -'.'
                                                                                                                                                                                                                                                                                                                         :;' . ''' '   ' 2, '..c', r' ' ..'.j*
              .
                               .'cb
                                  -à-           .r).<Pi
                                                      pa z                                                - 'I
                                                                                                             ' . .
                                                                                                            . %.'r..                                           '                                                                                                                                                               .1'.              .' .
           '-'..'?Ql. w:                                                                                                                .                                                                                          .                                                                    .. .              .-   ..           ,         . .
           .S :     Izj
                .I .1.
           t.:. '
                      r., v''.x!'.-
                         t;
                 )..1..sl7
                                     y.y
                                   C4.  .w
                                       +.
                                   '.'';.j.
                             ,.1.lj&               .
                                                                    ,
                                                                     .                           . .
                                                                                                   6
                                                                                                   rj
                                                                                                    s
                                                                                                    r.
                                                                                                     i..
                                                                                                     :
                                                                                                . ...0 ...,.
                                                                                                 . .2J
                                                                                                     tk...!J.
                                                                                                                                                                                                                                                                              .    .
                                                                                                                                                                                                                                                                                                         .    ...-. s-. ....,.z.
                                                                                                                                                                                                                                                                                                             . .u...q'4... . .
                                                                                                                                                                                                                                                                                                                                 ..:....-.;;'
                                                                                                                                                                                                                                                                                                                                  ..        &,.. - 'z .,
                                                                                                                                                                                                                                                                                                                              t :.z c...'rr '': . I .             . ..            .
                   j j;..) :               %g'')v G.
                                                   x#
                                                    ex
                                                     f
                                                     .t
                                                      'F
                                                       wa
                                                        Y..
                                                          3e
                                                           6..                     .                                                                                                                                                                                                                                                                              .
            (.2.l.
            :.    '..*k$,,.,.f'./:              L.;        .                                         Q .'
                                                                                                     '                                                                                                                                                                                                       . . :'' ..- .. . . ,, , (..'a. 5 .t .     z) .h..
        '   qa.u I ;     .;2'12;.w..-j.
                                 uc  y  $-    j.
                                           n . o
                                                   <cs      ; .                             . .
                                                                                             N     .. k.1. ..
                                                                                                       ît '                                                                                                                                                               .        .       '                      . P'J '. . . 'z'O .. .'.'                L1'.
          .7i?l:.;ù ..?.'yry:x
                .
                    ..
             *1'l''4t-ïz-%'t,g''
                                  :-.T
                                     ..
                               .'2;'),
                               1
                                       -.
                                        .4-
                                         .
                                          j'
                                           .
                                           k
                                           ;
                                           ...
                      r;. '....,..:zv..u...-.k.2; ,..s....y!,x.,.
                                      3.:.-.
                                           '.
                                            :44p
                                             .
                                             '  .trj                 eJ.:
                                                                        .z,zv
                                                                            ...v-:.:    .
                                                                                        y:
                                                                                         j;1
                                                                                           .
                                                                                           <
                                                                                           l.
                                                                                           $t
                                                                                            ).:
                                                                                            j z
                                                                                              4.z
                                                                                              , ).,
                                                                                                  ;,
                                                                                                  'j.
                                                                                                   .ï..'-.:'
                                                                                   gxk.-,:.:9....i.u ,.<..... ..
                                                                                . 1r
                                                                                                                                                                                       .             .       zk .                      '                                      k                .                     ...-..
                                                                                                                                                                                                                                                                                                        . :.v.,.,.k--. .5 '..
                                                                                                                                                                                                                                                                                                                          .'6
                                                                                                                                                                                                                                                                                                                            .. . .
                                                                                                                                                                                                                                                                                                                             '-
                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                .(.
                                                                                                                                                                                                                                                                                                                                  ;
                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                  ..'
                                                                                                                                                                                                                                                                                                                                    ...
                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                                                                                                       %.j
                                                                                                                                                                                                                                                                                                                                         . :'
                                                                                                                                                                                                                                                                                                                                    .;.! . .
                                                                                                                                                                                                                                                                                                                                       . t
                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                          ïy
                                                                                                                                                                                                                                                                                                                                           .::
                                                                                                                                                                                                                                                                                                                                            ....
                                                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                             . '
                                                                                                                                                                                                                                                                                                                                               ,.-
                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                   ...,.e,.:
                                                                                                                                                                                                                                                                                                                                                       :. .'. a..
                                                   ,q.s.d.
                                                         r?.
                                                         .   -
                                                             : ':ak
                                                                 ' àh
                                                                    pt).>.
                                                                         *y
                                                                         ' j'
                                                                            ;jha.
                                                                                l,                                                                                                                                                                                                                      ' . :x..y . . :..
           .                                                                                                                                                                                                                                                              ,. x;
           l                                d
                                            L   r
                                                y.                                  jj;.
                                                                                    .    .'.
                                                                                           )
                                                                                           :.
                                                                                           -!')k.
                                                                                                t..;
                                                                                                   zyç: è.
                                                                                                        u;kr
                                                                                                           (J,
                                                                                                        .. e . ..                                                                                                                                                                                                               h... .. .; !. J . .
                                                         .;%.
                                                            65
                                                             ,
                                                             1j1
                                                               ,
                                                               .  ;       . ,   j..s.   ..-
                                                                                          ,9,
                                                                                            .
                                                                                            .5
                                                                                             ...)  .;t j
                                                                                                       , ..)                                                                                                     .                                                                              . , '.'.
                                                                                                                                                                                                                                                                                                       j-'.  ,. .            ..,...
                                                                                                                                                                                                                                                                                                                                  p....n
                                                                                                                                                                                                                                                                                                                                       .. ,.
                                                                                                                                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                                                                                                                            ..$à.k..
                                                                                                                                                                                                                                                                                                                                                   ,..
           ':  :k'rsT.Jzl ...r' ' *.                                                                                                                                                                         .                                                                                                                       .         .  .
           j:().!
             .
                 j.e u o:
                        .N*p-..-.
                                zJJ
                                  .#
                    2... ..-..4. ..u
                      . .           .$
                                     .'vv'  : .:
                                               /-
                                               ....
                                                  .)ur       ...; .k)
                                                                    $xt,q ?
                                                                          tv..kù    . ;:-
                                                                                      kx   é-   :.      j.  .,'..
                                                                                                       . '. '
                                                                                                                                   .                                                                                      .                                                            .               ,. 'z
                                                                                                                                                                                                                                                                                                          .....             .-         . .r
                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                          .*
                                                                                                                                                                                                                                                                                                                                           .
           j
           Jk? ..1I.
                   )--.z..
                         .-
                          h;.y
                             v.
                             :   .
                                 e
                                 .'# .
                                     :?  ,
                                         .qc.
                                           .:.,:yrà -r;T.
                                                      .     r,
                                                          . ;
                                                             j
                                                             '6
                                                              E.è z
                                                                  '%
                                                              . .r.
                                                                ,j.
                                                                    :ett
                                                                   .' ..
                                                                   ';. ).,
                                                                          .sT
                                                                            '
                                                                            ,z
                                                                             )+.1..
                                                                             t.t.5.
                                                                                     tly.otj.t4..a
                                                                                     8.t:i .a, .- .-
                                                                                                    2:.,
                                                                                                       '-Ru
                                                                                                       . .,$      %                                                                                          '
                                                                                                                                                                                                                                                                          .a.. .. '..                     , e..
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                              ..  .
                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                                                  ,).
                                                                                                                                                                                                                                                                                                                ..,       .
                                                                                                                                                                                                                                                                                                                          '.'. i.J
                                                                                                                                                                                                                                                                                                                     'u'cu.       .
                                                                                                                                                                                                                                                                                                                                  '- ; ,.
                                                                                                                                                                                                                                                                                                                                        -..
                                                                                                                                                                                                                                                                                                          , q )z'.'- ''-.'l,. -.-.. -,. -..
                                                                                                                                                                                                                                                                                                                                            ;..
                                                                                                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                                                                                                               .. .;'
                                                                                                                                                                                                                                                                                                                                                    '. :
              -           i 'z%..
                     r 'tf'. '  rt'o1u.
                                      tz,k   lV.g.
                                                 7r'.
                                                         ,
           j,. '
           $t
                  o.-  zj
             ..-.1.Ft:.w
                       ...
                         p.
                          .
                           &
                           .-'
                           J
                           .   .I.'';'
                                 e
                                 . o;a
                                      .
                                      j  ;
                                          g't.
                                           .i
                                             ;
                                       .-:N.Js.
                                      .K./
                                             k
                                             .!.
                                               .
                                               +
                                                .
                                                .w
                                                    .Rf7k
                                                     .  t$
                                                         's
                                                         ..yé.1t''
                                                          .f.
                                                            ..
                                                               ,t
                                                              -. k>a
                                                                 '':.
                                                                    7
                                                                    zj.
                                                                     .
                                                                     .
                                                                     .;
                                                                      )tb.
                                                                      '
                                                                      5j
                                                                       .jJ%
                                                                         x 1i.4..'.;x'.
                                                                           .  R     f '..rW  ...
                                                                                           ..'
                                                                                           ' .  :.' : ! J ..          .         '                                                                    l   . .- ..                                 .                            ... r
                                                                                                                                                                                                                                                                                  '. v.'
                                                                                                                                                                                                                                                                                       .'.'.,,
                                                                                                                                                                                                                                                                                        r     ..
                                                                                                                                                                                                                                                                                             -'-.'cf
                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                   '.
                                                                                                                                                                                                                                                                                                  .k
                                                                                                                                                                                                                                                                                                     :,,
                                                                                                                                                                                                                                                                                                       .. c
                                                                                                                                                                                                                                                                                                       '''''.';
                                                                                                                                                                                                                                                                                                              ;'
                                                                                                                                                                                                                                                                                                               .,.
                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                :'
                                                                                                                                                                                                                                                                                                                      x',le
                                                                                                                                                                                                                                                                                                                 ..'''.   k.-.'.T'c.'
                                                                                                                                                                                                                                                                                                                                    ..--'..-j'.*:,'''
                                                                                                                                                                                                                                                                                                                                                    .'''''T
                                                                                                                                                                                                                                                                                                                                                 .' %t'
            ,
           ).: ju..k 'w     à
                            ,? ..
                                .-.
                                  :
                          v. - . ,- !
                                    .,.;   .
                                           ..a
                                             ..
                                              ,.-
                                                ..6.!
                                                 )  ...:) 1.3,dXt.k.
                                                                   'kj
                                                                     ';
                                                                      ï1C;
                                                                         .-
                                                                          )
                                                                          F .:(,     .'zt
                                                                                        re
                                                                                         l '.               .'- .
                                                                                                              .
                                                                                                         . .' '. ' ..                                                                                                 .                .    ..           .,                 rJ ..
                                                                                                                                                                                                                                                                           ' . &
                                                                                                                                                                                                                                                                                    .   . !. .'.-;..
                                                                                                                                                                                                                                                                                                   ,j(,
                                                                                                                                                                                                                                                                                                 ' 'T.     :..
                                                                                                                                                                                                                                                                                                            .$.. !
                                                                                                                                                                                                                                                                                                             . .  .
                                                                                                                                                                                                                                                                                                                  .... .
                                                                                                                                                                                                                                                                                                                       .   .     j . .     ..             .
           ..#' I
                1 è
                  !.
                   '...
                    (  ,r'       q  v
                               ., .#'.k..
                                        j 'a
                                         J2. /.. .
                                             .
                                             .4..Mj;o .. k         y  %'
                                                             t;.i'%j'.e)  ;
                                                                          .
                                                                          ''-
                                                                            .  ..
                                                                                '
                                                                             à!..u .e
                                                                                   ql).e'..'r''..'',,
                                                                                                    ..'; ,.    ,. . j!:e.'
                                                                                                                         1. uz'   ' '                                                                . .                                )
                                                                                                                                                                                                                                        .        .
                                                                                                                                                                                                                                                     .                  . ..   .'. ,..:      .' $, s                                 ',.i-?..r.
                                                                                                                                                                                                                                                                                                    'a-.t.'krj.z.''..j'..rz1..s'..quu.        rr''.''',.'az,...h1..
                                                                                                                                                                                                                                                                                                                                                                  ''*
                                                                                                                                                                                                                                                                                                                                                                    '.
                            .. . .
                                                                                                                                                                                                                                                                             . .. ..'.m4).'j.   çz: .g n. -.Vrx          1.gf
                                                                                                                                                                                                                                                                                                                            !7
                                                                                                                                                                                                                                                                                                                            '   g..zxnI.w) xpy.. z!T      .
                      u
                      , '
                        n.='k
                            , % '   '
                                    p  ...                                   :                              .                                                                              '                          '                                                 .* .' '   ' . , .           '
           '- x
               l' .,.:.jx ,
                          49..ksj . ;.$.
                                  '                                                 .ik ..,a,6. ;.' .:. . .             ..                                                                 .         .                                 .         .
                                                                                                                                                                                                                                                      .               -                 ,                                         , .              .v.
            .                                   -                                                                                                                                                                                                                                                                                                  .    .
                       1
                       I
                       r                                       '                                     '-'
                       j                                                                                                                                                                                                                                                                                                                                                  '
                       1I
                       1
                       f


                       j                                                                                                                                                                                                                                                                                                                                                  -


                       !
j                      1                                                                                                                                                                                                                                                                                                                                                  '
!                      1
                       1
.                      I
'
                       I                                                                                                                                                                                 .
                       j
:                      1
                       I
                                                                                                                                                                           '
                       I
                       I

                       1
                       1
                       I                                                                                                                                                                                                                                                                                                                                     .
                       !
                       !                                                                                                                                                                                                                                                                                                                                 '
                       I
                       I                                                                                   '
    .                  1
                       (
                       1
                       1
                       1
                       j                                                                                                                                                                                 '
                       j                                                                                                                                                                                                                                                                                                                                                          '
